UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the 13 weeks ended May 1, 2011 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34447 GameTech International, Inc. (Exact name of registrant as specified in its charter) DELAWARE 33-0612983 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 8, RENO, NEVADA (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (775) 850-6000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R On June 13, 2011, the registrant had 11,829,442 outstanding shares of its Common Stock, par value $0.001 per share. GAMETECH INTERNATIONAL, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE 13-WEEK AND 26–WEEK PERIODS ENDED MAY 1, 2011 INDEX PART 1. FINANCIAL INFORMATION: 1 ITEM 1. FINANCIAL STATEMENTS 1 Consolidated Balance Sheets as of May 1, 2011 (unaudited) and October 31, 2010 1 Unaudited Consolidated Statements of Operations for the 13-Week and 26-Week Periods Ended May 1, 2011 and May 2, 2010 2 Unaudited Statements of Stockholders’ Equity for the 26-Week Periods Ended May 1, 2011 and May 2, 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the 26-Week Periods Ended May 1, 2011 and May 2, 2010 4 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 10 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II. OTHER INFORMATION: 15 ITEM 1. LEGAL PROCEEDINGS 15 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 15 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 15 ITEM 4. [RESERVED] 15 ITEM 5. OTHER INFORMATION 15 ITEM 6. EXHIBITS 16 SIGNATURES 17 PART 1.FINANCIAL INFORMATION: ITEM 1.FINANCIAL STATEMENTS GAMETECH INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) May 1, 2011 October 31, 2010 (Unaudited) ASSETS Current assets: Cash and equivalents $ $ Restricted cash Accounts receivable, net of allowances of $2,576 and $3,063 Income taxes receivable Inventories Prepaid expenses and other Restricted cash - Assets held for sale Bingo equipment, furniture and other equipment, net Goodwill Intangibles, less accumulated amortization of $11,778 and $10,873 $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Interest rate swap - Accounts payable Accrued payroll and related obligations Income taxes payable Deferred revenue Other accrued liabilities Total current liabilities: Long-term debt, net of current portion - Interest rate swap - Total liabilities Stockholders’ equity: Common stock, $0.001 par value: 40,000,000 shares authorized; 14,480,537 shares issued 14 14 Additional paid in capital Deficit ) ) Treasury stock, at cost, 2,651,095 and 2,673,844 shares ) ) $ $ See notes to unaudited consolidated financial statements - 1 - GAMETECH INTERNATIONAL, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share and share amounts) 13-week periods ended 26-week periods ended May 1, 2011 May 2, 2010 May 1, 2011 May 2, 2010 Net revenues $ Cost of revenues, excluding depreciation & amortization Depreciation and amortization Gross profit Operating expenses: General and administrative Sales and marketing Research and development Depreciation and amortization Impairment loss, assets held for sale - - - Gain on sale of bingo equipment - ) - ) Loss from operations ) Other income (expense): Interest expense ) Other, net 41 Loss, before income taxes ) Income taxes 31 77 Net loss $ ) $ ) $ ) $ ) Basic and diluted net loss per share $ ) $ ) $ ) $ ) Shares used in calculating basic and diluted net loss per share See notes to unaudited consolidated financial statements - 2 - GAMETECH INTERNATIONAL, INC. UNAUDITED STATEMENTS OF STOCKHOLDERS’ EQUITY (In thousands, except share amounts) Common Stock Additional Paid in Treasury Stock Shares Amount Capital Deficit Shares Amount Total Balances at November 1, 2010 $
